     Case 2:17-cv-01873-TLN-JDP Document 65 Filed 01/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    JAMES CATO,                                       Case No. 2:17-cv-01873-TLN-JDP (PC)
11                       Plaintiff,                     ORDER DIRECTING PLAINTIFF TO FILE A
                                                        REPLY
12           v.
                                                        ECF No. 64
13    M. DARST, et al.
                                                        FOURTEEN-DAY DEADLINE
14                       Defendants.
15

16

17          Plaintiff filed two requests to voluntarily dismiss this action. ECF Nos. 61, 62. On

18   December 1, 2020, the court directed defendants to file a document stipulating to dismissal of this

19   action without prejudice, or otherwise respond to plaintiff’s requests for voluntary dismissal.

20   ECF No. 63. Defendants timely filed an opposition to plaintiff’s requests, arguing that any

21   dismissal of this action should be with prejudice. ECF No. 64. Alternatively, defendants argue

22   that should this action be dismissed without prejudice, plaintiff should be required to reimburse

23   them the reasonable expenses they incurred in seeking to compel discovery. Id. at 5.

24          Plaintiff is granted fourteen days to file a reply to defendants’ opposition. Thereafter,

25   plaintiff’s requests for voluntary dismissal with stand submitted for decision.

26
     IT IS SO ORDERED.
27

28
     Case 2:17-cv-01873-TLN-JDP Document 65 Filed 01/22/21 Page 2 of 2


 1   Dated:   January 21, 2021
                                           JEREMY D. PETERSON
 2                                         UNITED STATES MAGISTRATE JUDGE
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
